internal_revenue_service department of the treasu washington dc soar o t i uniform issue list no contact person telefitbne niambe ' t ep ra t2 in reference to date may or attn legend employer a plan x state b employer c division d employer e dear - a this-is in response to a request for a private letter _ ‘ and and supplemented by correspondence ruling dated dated representative submitted on your behalf the federal tax consequences of you upon termination of your defined benefit pension_plan letter dated ruling_request relating to excise_tax imposed under sec_4980 of the code you withdrew the portion of your a proposed reversion of assets to which your authorized your request concerns ina in support of your ruling_request your authorized representative has presented the following facts employer a sponsors plan x as employer a -was formed in the laws of state b operating_foundation under sec_509 and sec_4942 employer a is classified as a private a defined benefit pension_plan a nonprofit corporation under of the page internal_revenue_code the code and is also classified as an exempt_operating_foundation under sec_4940 of the code employer a has been exempt from federal income_taxation under what is now sec_501 federal_income_tax laws of the code since the enactment of employer a operates various academic science conferences aids in the publishing of scientific studies and papers and makes research grants to university and college faculty members as well as funding high school science teacher programs in employer a established a retirement annuity plan in under which it purchased retirement annuity_contracts for its employees employer a established plan xx which has been amended and restated several times requirements for qualification under sec_40l a of the code employer a has not and could not have deducted any contributions to or derived any_tax benefit from plan x because employer a was tax exempt and incurred no unrelated_business_taxable_income after plan x meets the in the fiscal years ending in and employer a separate taxable subsidiary employer a has not received or generated any a reported unrelated_business_taxable_income and paid unrelated_business_income_tax with respect to division d d was transferred to employer c since unrelated_business_taxable_income and employer a no longer owns any interest in employer c financed income under sec_514 of the code in taxed as unrelated_trade_or_business unrelated_debt-financed_income was not affected by plan x because of the overfunded status of plan x required or permitted under the minimum_funding_rules and the full_funding_limit it were an item_of_gross_income derived from an the amount of the tax on this employer a did incur unrelated debt- no contributions were in division which is if plan x has not received any transfer of assets or liabilities from employer a's previous retirement annuity plan and contracts however plan x did provide for an offset of the new benefit amount by an amount projected to be paid under those annuity_contracts in employer e a non-profit corporation was established and spun off from employer a is not under common_control with employer a full corporate taxes employer e pays as part of the spin off of employer employer e was not and of30 page assets and liabilities of plan x were transferred to a pension_plan established by employer e beginning in employer a has annually made asset transfers under sec_420 of the code to a sec_401 h account to fund retiree health benefits the projected assets of plan x exceed the projected employer a proposes liabilities of plan x and actuarial projections indicate that the excess will continue to grow indefinitely to terminate plan x and use a portion of the assets in excess of the liabilities for employer a's tax-exempt charitable purposes employer a also intends to transfer a portion of the excess_assets to a replacement plan to maintain the current retirement formula for its employees the replacement plan would provide a benefit at that outset equal to the amount employees would have received had plan x continued to cover employees under the current benefit formula minus the amounts actually payable from annuity_contracts purchased for participants upon plan x's termination based on the above facts you request a ruling that the reversion of assets from the terminating plan x to employer a not subject_to unrelated business or other income_tax is sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative or political activities sec_511 of the code provides for a tax on the unrelated_business_taxable_income of organizations described in code sec_401 and sec_501 which are exempt from federal income_taxation by reason of sec_501 of the code sec_512 provides in general that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by the organization less certain deductions and subject_to modifications provided in subsection b sec_513 provides in relevant part that the term unrelated_trade_or_business means in the case of any o2 rage organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the income_tax regulations provides for purposes of sec_513 the term trade_or_business that has the same meaning it has in sec_162 includes any activity carried on for the production_of_income from the sale_of_goods or performance of services and generally sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purpose for which exemption is granted d of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it related for purposes of sec_513 of the code only if the causal relationship is a substantial one is substantially plan x was established by employer a to provide pension benefits for its employees administrative function that is part of employer a's overall operations termination of plan x are a one-time source_of_income based on the investment history of the plan that resulted in overfunding the funds that will revert to employer a upon the operation of plan x is an further plan x is not established or maintained by employer a for the production_of_income from the sale_of_goods or the performance of services within the meaning of sec_513 nor does the activity possess the characteristics required to af page accordingly we conclude that the asset reversion to constitute a trade_or_business within the meaning of sec_162 employer a following the termination of plan xx will not constitute unrelated_business_taxable_income under sec_512 a this ruling is based on the assumption the plan x is qualified under sec_401 of the code and its related trust is exempt under sec_501 of the code this ruling is directed only to the taxpayer that requested sec_6110 provides that it may not be used or cited it by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours aigned soycb b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose cc w w
